Citation Nr: 0401213	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1972 to October 
1974.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision, in which 
the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran entitlement to 
service connection for non-Hodgkin's lymphoma.  In May 2002, 
the Board affirmed the RO's decision. 

The veteran appealed the Board's May 2002 decision to the 
United States Court of Appeals for Veterans Claims.  In March 
2003, based on a Joint Motion for Remand (joint motion), the 
Court vacated the Board's May 2002 decision and remanded the 
veteran's appeal to the Board for readjudication in 
accordance with the joint motion.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In the joint motion, the parties concluded that the various 
VCAA requirements were not fulfilled in this case and that 
the Board had failed to enforce the provisions of the new 
law.  Prior to the enactment of the VCAA, the RO had informed 
the veteran of the information needed to substantiate his 
claim, including evidence establishing a relationship between 
his period of active service and his non-Hodgkin's lymphoma, 
and obtained and fully developed all evidence relevant to 
that claim.  After the VCAA was enacted, however, the RO did 
not inform the veteran that the law had changed, provide him 
the pertinent provisions of the VCAA, or consider his claim 
pursuant thereto.   

In its joint motion, the parties to this appeal also 
concluded that the Board, in its May 2002 decision, did not 
present sufficient reasons and bases to support its 
conclusion that VA provided the veteran adequate notice of 
the information and evidence necessary to substantiate his 
claim pursuant to 38 U.S.C.A. § 5103(a), as amended by the 
VCAA.  The parties explained that the documents to which the 
Board referred as meeting VCAA notice requirements were dated 
prior to the enactment of the VCAA, informed the veteran how 
to well ground his claim, and did not notify him that the 
VCAA had eliminated the concept of well-groundedness.  They 
asserted that, pursuant to Quartuccio, such notice must 
indicate which portion of information is to be furnished by 
the veteran and which portion of evidence is to be furnished 
by VA.  

Based on the joint remand of the parties, it is apparent that 
further development is necessary so that VA can satisfy the 
VCAA notification requirements and recent judicial precedent 
by providing the veteran additional information regarding the 
evidence needed to support his claim and explaining to him 
who is responsible for submitting such evidence.   

In addition, in August 2001, the veteran submitted evidence 
in support of his claim directly to the Board.  This evidence 
includes copies of articles from the internet titled, 
"Returning Superfund Sites to Productive Use" and "Death of a 
Town - The Times Beach Evacuation."  The RO has not yet 
considered this evidence in support of the veteran's claim 
and the veteran has not waived his right to have the Agency 
of Original Jurisdiction (AOJ), or the RO, do so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or his 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation is codified at 38 C.F.R. § 19.9(a)(2) (2003).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
the provisions of 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) were inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002), because they denied appellants a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration.  In 
light of this holding, on Remand, the originating agency must 
ensure that the veteran is afforded due process by initially 
considering the previously noted evidence in support of the 
veteran's claim.  



This case is REMANDED for the following actions:

1.  VA must review the claims file and 
undertake all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Such action should include 
informing the veteran of the evidence 
needed to support his claim and indicating 
whether the veteran should submit such 
evidence or whether VA will obtain such 
evidence.

2.  Thereafter, VA should readjudicate 
the veteran's claim based on all of the 
evidence of record, including those 
materials submitted directly to the 
Board.  If VA denies the benefit sought 
on appeal, it should provide the veteran 
and his representative a supplemental 
statement of the case, which cites the 
provisions governing VA's duties to 
notify and assist, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to comply with the Court's May 
2003 Order.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




